Order entered February 6, 2020




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                         No. 05-19-00515-CR

                         GILBERT LAMON CLEVELAND, Appellant

                                                V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 4
                                    Dallas County, Texas
                            Trial Court Cause No. F18-51262-K

                                               ORDER
        Before the court is the State’s February 4, 2020 motion for extension of time to file its

brief. We GRANT the motion and ORDER the State’s brief, received by the court on February

4, 2020, filed as of the date of this order.


                                                        /s/   CORY L. CARLYLE
                                                              JUSTICE